     Case 2:17-cv-00608-MCE-JDP Document 37 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:17-cv-00608-MCE-EFB
12                         Plaintiff,
13                 v.                                   ORDER
14    MELISSA A. HILL; ZENITH GROUP;
      TOWN OF PARADISE; and BUTTE
15    COUNTY TREASURER,
16                         Defendants.
17

18             On September 11, 2020, the magistrate judge filed findings and recommendations herein

19   which were served on the parties and which contained notice that any objections to the findings

20   and recommendations were to be filed within fourteen days. ECF No. 35. No objections were

21   filed.1

22             Accordingly, the Court presumes any findings of fact are correct. See Orland v. United

23   States, 602 F.2d 207, 208 (9th Cir. 1999). The magistrate judge’s conclusions of law are

24   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

25   ///

26
              Although it appears from the file that defendant Hill’s copy of the findings and
               1

27   recommendations was returned, defendant was properly served. It is a party’s responsibility to
     keep the court apprised of a current address at all times. Pursuant to Local Rule 182(f), service of
28   documents at the record address of the party is fully effective.
                                                         1
     Case 2:17-cv-00608-MCE-JDP Document 37 Filed 10/21/20 Page 2 of 2


 1          The Court has reviewed the applicable legal standards and, good cause appearing,
 2   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The proposed Findings and Recommendations filed September 11, 2020 (ECF No. 35),
 5   are ADOPTED;
 6          2. The United States of America’s motion to voluntarily dismiss claims two and three of
 7   the complaint (ECF No. 26), construed as a motion for leave to amend under Rule 15, is
 8   GRANTED;
 9          3. The complaint’s second and third claims are deemed withdrawn, and defendants Zenith
10   Group and Butte County Treasurer are DISMISSED from this action;
11          4. The United States of America’s motion for summary judgment (ECF No. 27) is
12   GRANTED; and
13          5. Judgment is entered against defendant Melissa Hill in the amount of $90,941 for
14   unpaid personal income tax and frivolous return penalties, plus additional interest and other
15   statutory additions that have accrued since November 21, 2019.
16          IT IS SO ORDERED.
17   Dated: October 20, 2020
18

19
20

21

22

23

24

25

26

27

28
                                                       2
